                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Nationstar Mortgage LLC
                                                             8                                 UNITED STATES DISTRICT COURT
                                                             9                                         DISTRICT OF NEVADA
                                                            10    NATIONSTAR MORTGAGE LLC,                                Case No.: 2:16-cv-02569-APG-BNW
                                                            11                                  Plaintiff,
                                                                                                                          STIPULATION AND ORDER TO EXTEND
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12    v.                                                      BRIEFING SCHEDULE ON MOTIONS FOR
                                                                                                                          SUMMARY JUDGMENT [ECF Nos. 28 and
                      LAS VEGAS, NEVADA 89134




                                                            13    SATICOY BAY LLC SERIES 7340 VINCA;                      31]
AKERMAN LLP




                                                            14                                  Defendant.                [FIRST REQUEST]
                                                            15
                                                                  SATICOY BAY LLC SERIES 7340 VINCA,
                                                            16
                                                                                                Counterclaimant,
                                                            17
                                                                  v.
                                                            18
                                                                  NATIONSTAR MORTGAGE LLC;
                                                            19
                                                                                                Counterdefendant.
                                                            20

                                                            21            Plaintiff/Counterdefendant     Nationstar        Mortgage    LLC      (Nationstar)    and

                                                            22   Defendant/Counterclaimant Saticoy Bay LLC Series 7340 Vinca (Saticoy Bay) hereby stipulate and

                                                            23   agree to the following:

                                                            24            1.     Nationstar filed its countermotion for summary judgment on April 4, 2019 [ECF No.

                                                            25   28].

                                                            26            2.     Saticoy Bay filed its motion for summary judgment on April 24, 2019 [ECF No. 31].

                                                            27            3.     Saticoy Bay filed its opposition to Nationstar's countermotion for summary judgment

                                                            28   on April 25, 2019 [ECF No. 32].

                                                                                                                      1
                                                                 48850363;1
                                                             1            4.     The deadline for Nationstar to file the reply supporting its countermotion for summary

                                                             2   judgment is currently May 9, 2019 [ECF No. 32].

                                                             3            5.     The deadline for Nationstar to file the opposition to Saticoy Bay's motion for summary

                                                             4   judgment is currently May 15, 2019 [ECF No. 31].

                                                             5            6.     The parties stipulate to extending the deadline up to and including May 17, 2019 for

                                                             6   Nationstar to file its reply supporting in countermotion for summary judgment and opposition to

                                                             7   Saticoy Bay's motion for summary judgment.

                                                             8            This is the parties' first request for an extension of these deadlines, and is not intended to cause
                                                             9   any delay or prejudice to any party.

                                                            10            DATED May 9th, 2019.

                                                            11    AKERMAN LLP                                              LAW OFFICES OF MICHAEL F. BOHN, ESQ. LTD.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                  /s/ Donna M. Wittig                                      /s/ Michael F. Bohn
                      LAS VEGAS, NEVADA 89134




                                                            13    MELANIE D. MORGAN, ESQ.                                  MICHAEL F. BOHN, ESQ.
AKERMAN LLP




                                                                  Nevada Bar No. 8215                                      Nevada Bar No. 1641
                                                            14    DONNA M. WITTIG, ESQ.                                    ADAM R. TRIPPIEDI, ESQ.
                                                                  Nevada Bar No. 11015                                     Nevada Bar No. 12294
                                                            15    1635 Village Center Circle, Suite 200                    2260 Corporate Circle, Suite 480
                                                                  Las Vegas, Nevada 89134                                  Henderson, Nevada 89074
                                                            16
                                                                  Attorneys for Nationstar Mortgage LLC                    Attorneys for Saticoy Bay LLC Series 7340 Vinca
                                                            17

                                                            18                                                   IT IS SO ORDERED.
                                                            19

                                                            20
                                                                                                                 UNITED STATES DISTRICT COURT JUDGE
                                                            21
                                                                                                                 Dated: May 9, 2019.
                                                            22
                                                                                                                 DATED
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                       2
                                                                 48850363;1
